State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: May 19, 2016                       D-29-16
___________________________________

In the Matter of SHAMAI LEIBOWITZ,
   a Suspended Attorney.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

SHAMAI LEIBOWITZ,
                     Respondent.

(Attorney Registration No. 4611232)
___________________________________


Calendar Date:   May 2, 2016

Before:   McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.

                               __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      Litman, Asche & Gioiella, LLP, New York (Richard M. Asche
of counsel), for respondent, and respondent pro se.

                               __________

Per Curiam.

      Respondent was admitted to practice by this Court in 2008
and currently resides in Silver Springs, Maryland. In December
2009, respondent pleaded guilty to the federal felony of
disclosure of classified information, in violation of 18 USC
§ 798 (a) (3), and admitted to providing classified information
gained in his role as an FBI linguist to an individual who hosted
a public Internet blog. This Court determined that respondent
had committed a "serious crime" (see Judiciary Law § 90 [4] [d];
72 AD3d 1190 [2010]) and, by decision entered October 21, 2010,
suspended respondent from the practice of law for a period of
                              -2-                  D-29-16

three years (77 AD3d 1167 [2010]). By application sworn to
December 9, 2015, respondent now applies for reinstatement. By
letter with enclosures dated March 31, 2016, petitioner advises
that it opposes respondent's application, to which respondent has
replied.

      Upon review of the submissions and in consideration of the
circumstances in the record before us, we conclude that
respondent has not established by clear and convincing evidence
that he has fully complied with the provisions of the order
suspending him (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12
[b]; see also Rules of App Div, 3d Dept [22 NYCRR] § 806.9 [a],
[e]). Accordingly, we deny his application for reinstatement.

      McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.,
concur.



     ORDERED that the application for reinstatement is denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court